Citation Nr: 1726643	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  12-01 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE  

Entitlement to a compensable evaluation for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1973 to March 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Board notes that the Veteran's appeal originally included the issue of entitlement to service connection for tinnitus.  However, during the pendency of the appeal, the RO granted service connection for tinnitus in a July 2016 rating decision, with a 10 percent evaluation effective June 23, 2016.  There is no evidence in the record that the Veteran wishes to further pursue this claim.  As such, the issue no longer remains on appeal, and no further consideration is necessary.

In February 2017, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.


FINDING OF FACT

The Veteran's service-connected bilateral hearing loss has not been manifested by hearing acuity worse than Level II in his right hear and Level III in his left ear.  


CONCLUSION OF LAW

The criteria for a compensable schedular evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.85, Diagnostic Code (DC) 6100 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The requirements of 38 U.S.C.A. § 5103 and 5103A have been met.  By correspondence dated March 2011, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim.  The letter also notified the Veteran as to how VA assigns disability ratings and effective dates.    

VA has also satisfied the duty to assist.  The claims folder contains service treatment records and VA treatment records.  The Veteran underwent a VA examination in June 2016 that included objective findings necessary for rating purposes and discussed the functional effects due to the Veteran's hearing impairment.  See 38 C.F.R. § 4.85; Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Additional examination is not needed.

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his increased rating claim for bilateral hearing loss.  During the hearing, the Veteran was asked specific questions directed at identifying the criteria for an increased rating for hearing loss and seeking to identify any pertinent evidence not currently associated with the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Thus, the Board finds that VA has fully satisfied its duty to notify and assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied the duty to inform and assist the Veteran, and the Board finds that any errors were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board adjudicating the claim.

II.  Increased Rating for Bilateral Hearing Loss

The Veteran contends that a compensable rating is warranted for his service-connected bilateral hearing loss.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.

Disability evaluations for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Ratings for hearing loss are determined by considering the puretone threshold average and speech discrimination percentage scores.  38 C.F.R. § 4.85(b), Table VI.  The Ratings Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average, which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  

Under 38 C.F.R. § 4.86, which defines exceptional patterns of hearing impairment, when the puretone threshold at each of the four specified frequencies is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment form either Table VI or Table Via, which results in the higher numeral.  An exceptional pattern of hearing loss will also be found when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran underwent a VA audiological examination in June 2016.  The examination revealed audiometry results as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
35
95
100
LEFT
15
65
95
105

Average puretone thresholds were 61 decibels in the right ear and 70 decibels in the left ear.  Speech recognition testing using the Maryland CNC test revealed speech recognition ability of 92 percent in the right ear and of 88 percent in the left ear.  The examiner indicated that Veteran had bilateral sensorineural hearing loss in the frequency range of 500-4000 Hz and in the frequency range of 6000 Hz or higher. He also indicated that the Veteran's bilateral hearing loss impacts his ordinary conditions of daily life as the Veteran reported difficulty understanding conversations in groups as well as difficulty understanding TV programs.

Previously, the Veteran underwent a VA audiological examination in March 2011.  The results of this examination showed audiometric findings of the following:



HERTZ



1000
2000
3000
4000
RIGHT
15
25
90
100
LEFT
15
45
90
100

Average was 58 in the right and 62 in the left.  Speech discrimination scores were 96 in the right and 92 in the left ear.  This testing results in Roman Numeral designations of II bilaterally.  Using the charts, this results in a noncompensable rating.  The examiner noted that the disability did not resulted in no significant effects and no effects on usual daily activities.

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's bilateral hearing loss more nearly approximates the criteria for a compensable rating.  On examination, the Veteran's right ear hearing loss was manifested, at most, by Level II hearing acuity, and his left ear hearing was manifested by Level III hearing acuity.  The application of those designations to Table VII results in a noncompensable rating.  There is no other medical evidence that provides a basis for rating the Veteran's bilateral hearing loss.  There is, therefore, no medical evidence to support a higher rating for any period of time under consideration.  For those reasons, the Board finds that the Veteran's claim for a compensable disability rating for bilateral hearing loss is not warranted, and further finds that staged ratings are not appropriate.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.

The Board recognizes the Veteran's assertions that his hearing loss is more severe than the VA's rating reflects, but the evidence of record does not demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to render a competent medical opinion as to the level of his disability.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).  As noted above, disability evaluations for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann, 3 Vet. App. 345.  Accordingly, the criteria for a compensable rating for bilateral hearing loss have not been met.

The evidence does not support the assignment of a compensable rating for bilateral hearing loss.  Therefore, entitlement to an increased rating for the impairment associated with bilateral hearing loss is not warranted.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

The symptoms of the Veteran's hearing loss related to occupational impairment are contemplated by the schedular criteria.  The Board has carefully considered the Veteran's testimony, to include the increased dangers caused by not being able to here.  Although sympathetic to the Veteran's concerns and testimony, the Veteran has not provided a basis for finding the occupational impairment is greater than rated or finding that the criteria for further extraschedular consideration have been met under 38 C.F.R. § 3.321.  Review of the evidence does not provide a basis for further evaluating whether an extraschedular rating is warranted and the medical evidence of record considered the functional impact of the service-connected hearing loss.  See Doucette v. Shulkin, No. 15-2818 (March 17, 2017);  Yancy v. McDonald, 27 Vet. App. 484 (2016);Martinak v. Nicholson, 21 Vet. App. 447 (2007).  


ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.  




____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


